                        Case 1:19-mc-00497-LAP Document 7 Filed 10/28/19 Page 1 of 2
                                                                               CLOSED,TransferredOutCase−DoNotDocket
                                        U.S. District Court
                              Eastern District of New York (Brooklyn)
                        CIVIL DOCKET FOR CASE #: 1:19−mc−02013−MKB

Colella et al v. Republic of Argentina                                     Date Filed: 08/05/2019
Assigned to: Judge Margo K. Brodie                                         Date Terminated: 10/09/2019
Cause: 00:0000
Plaintiff
Michele Colella                                             represented by Saul Roffe
                                                                           Law Offices of Saul Roffe, ESQ.
                                                                           52 Homestead Circle
                                                                           Marlboro, NJ 07746
                                                                           732−616−1304
                                                                           Fax: 732−490−5964
                                                                           Email: saulroffe@roffelaw.com
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED

Plaintiff
Denise Dussault                                             represented by Saul Roffe
                                                                           (See above for address)
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Republic of Argentina


 Date Filed        # Docket Text

 08/05/2019       Ï1   REGISTRATION of Foreign Judgment., filed by Michele Colella, Denise Dussault. (Bowens,
                       Priscilla) (Entered: 08/07/2019)

 08/05/2019       Ï    FILING FEE: $ 47, receipt number 4653142361 (Bowens, Priscilla) (Entered: 08/07/2019)

 08/05/2019       Ï    Civil Case Terminated. (Bowens, Priscilla) (Entered: 08/07/2019)

 09/19/2019       Ï    Case Reassigned to Judge Margo K. Brodie. Judge DJ Unassigned no longer assigned to the case.
                       Please download and review the Individual Practices of the assigned Judges, located on our website.
                       Attorneys are responsible for providing courtesy copies to judges where their Individual Practices
                       require such. (Lee, Tiffeny) (Entered: 09/19/2019)

 09/19/2019       Ï2   MOTION for Order to Show Cause , MOTION for Temporary Restraining Order by Michele Colella,
                       Denise Dussault. (Attachments: # 1 Proposed Order to Show Cause, # 2 Certification of Michelle
                       Colella, # 3 Certification of Saul) (Piper, Francine) (Entered: 09/19/2019)

 09/19/2019       Ï3   ORDER TO SHOW CAUSE. It is ordered that the Republic of Argentina Show Cause on 10/2/2019
                       11:00 AM in Courtroom 6F North before Judge Margo K. Brodie. A copy of this Order together with
                    Case 1:19-mc-00497-LAP Document 7 Filed 10/28/19 Page 2 of 2
                  all papers and things upon which it is granted, be personally served upon the Republic of Argentina,
                  Aerolineas Argentina on or before September 25, 2019 and that such service be deemed good and
                  sufficient. Ordered by Judge Margo K. Brodie on 9/19/2019. (Piper, Francine) (Entered: 09/19/2019)

09/19/2019   Ï    MINUTE ENTRY: Hearing on 2 Motion for Temporary Restraining Order was held before Judge
                  Margo K. Brodie on September 19, 2019. Saul Roffe appeared on behalf of plaintiffs. For the reasons
                  stated on the record, the Court denied the motion for a TRO. The Court ordered defendants to show
                  cause on October 2, 2019 at 11:00 AM in Courtroom 6F North why the Court should not order a writ
                  of execution against defendants' landing rights, currency, airplanes and other assets located at John F.
                  Kennedy Airport and order such assets turned over to plaintiffs to satisfy the judgment against
                  defendants. The Court ordered that a copy of the Order and the papers upon which it was granted be
                  served on defendants on or before September 25, 2019. (Court Reporter Rivka Teich.)(Schindler,
                  Emma) (Entered: 09/19/2019)

09/24/2019   Ï4   Letter to Hon. Margo K. Brodie from Carmine D. Boccuzzi, dated September 24, 2019, re: Plaintiffs'
                  Order to Show Cause (cc: Hon. Loretta A. Preska, SDNY) by Republic of Argentina (Attachments: #
                  1 Exhibit A − Fiorentino Declaration, dated July 18,2019) (Boccuzzi, Carmine) (Entered:
                  09/24/2019)

09/25/2019   Ï    ORDER TO SHOW CAUSE: In light of Defendant's 4 Letter re: Plaintiffs' Order to Show Cause, the
                  Court orders Plaintiffs to show cause, in writing, on or before September 30, 2019, why this matter
                  should not be transferred to the Hon. Loretta A. Preska in the Southern District of New York. The
                  return date of the Court's September 19, 2019 3 Order to Show Cause, previously scheduled for
                  October 2, 2019, is adjourned sine die. Ordered by Judge Margo K. Brodie on 9/25/2019. (Schindler,
                  Emma) (Entered: 09/25/2019)

10/02/2019   Ï5   Letter by Michele Colella, Denise Dussault (Roffe, Saul) (Entered: 10/02/2019)

10/02/2019   Ï    ORDER re 5 Letter by Michele Colella, Denise Dussault. By Order dated September 25, 2019, the
                  Court ordered plaintiffs to show cause, on or before September 30, 2019, why this matter should not
                  be transferred to the Hon. Loretta A. Preska in the Southern District of New York, and adjourned the
                  October 2, 2019 hearing sine die. Plaintiffs shall file their response to the Court's September 30, 2019
                  Order on or before October 9, 2019. Ordered by Judge Margo K. Brodie on 10/2/2019. (Schindler,
                  Emma) (Entered: 10/02/2019)

10/09/2019   Ï6   Letter reply by Michele Colella, Denise Dussault (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit,
                  # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit,
                  # 12 Exhibit, # 13 Exhibit) (Roffe, Saul) (Entered: 10/09/2019)

10/09/2019   Ï    ORDER re 4 Letter re: Plaintiffs' Order to Show Cause. The Court grants Defendant's application to
                  transfer the matter to the Southern District of New York in light of the pending litigation in that
                  district, currently before the Honorable Loretta A. Preska. The Court respectfully directs the Clerk of
                  Court to transfer this action to the United States District Court for the Southern District of New York.
                  Ordered by Judge Margo K. Brodie on 10/9/2019. (Schindler, Emma) (Entered: 10/09/2019)

10/09/2019   Ï    Case transferred to the Southern District of New York Via ECF ALL FILINGS ARE TO BE
                  MADE IN THE TRANSFER COURT, DO NOT DOCKET TO THIS CASE. (Piper, Francine)
                  (Entered: 10/09/2019)
